Case 1:04-cv-03531-LTS-HBP Document 309 Filed 01/24/19 Page 1of1
AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT

for the
Southern District of New York

_ ADVANCED ANALYTICS, INC. )
Plaintiff )
V. ) Case No. 04-CIV-3531 (LTS) (HBP)
__CYTIGROUP GLOBAL MARKETS, INC. etal. )
Defendant )
APPEARANCE OF COUNSEL
To: The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Plaintiff and Counterclaim-Defendant Advanced Analytics, Inc.

Date: 01/24/2019 Peter J. Toren _

Attorney's signature

_ Peter J. Toren - PT 7662
Printed name and bar number
3028 Newark Street NW
Washington, D.C. 20008

Address

_____ ptoren@petertoren.com __
E-mail address

____(646) 623-4654

Telephone number

FAX number
